EXHIBIT 10.35
AMENDMENT NO. 3 TO STOCKHOLDERS AGREEMENT
          This AMENDMENT NO. 3 TO STOCKHOLDERS AGREEMENT (this “Agreement”) is
made and entered into as of August 6, 2010 by and among TD AMERITRADE Holding
Corporation (the “Company”), the stockholders of the Company listed on the
signature pages hereto under the heading “R Parties” (collectively, the “R
Parties”), The Toronto-Dominion Bank, a Canadian chartered bank (“TD Bank”), TD
Luxembourg International Holdings S.à r.l., a Luxembourg company and a direct,
wholly-owned subsidiary of TD Bank (“TD Lux” and, together with TD Bank, “TD”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Stockholders Agreement (defined below).
RECITALS
          WHEREAS, the Company, the R Parties and TD Bank are parties to that
certain Stockholders Agreement, dated as of June 22, 2005, as amended (the
“Stockholders Agreement”);
          WHEREAS, TD Lux has become an owner of record of shares of Common
Stock;
          WHEREAS Section 2.1(c) of the Stockholders Agreement requires TD and
the R Parties to reduce the number of Voting Securities Beneficially Owned by
such persons under certain circumstances;
          WHEREAS, the Company entered into a stock repurchase plan on May 7,
2010 for the purchase of up to 15 million shares of Common Stock and completed
such purchases on or about July 2, 2010 (the “May 2010 Repurchase Plan”);
          WHEREAS, on August 5, 2010, the Company’s board of directors
authorized the Company to repurchase up to an additional 30 million shares of
Common Stock (together with the May 2010 Repurchase Plan, the “Repurchase
Plans”);
          WHEREAS, the parties hereto have entered into that certain Joinder and
Waiver to Stockholders Agreement, dated July 19, 2010 (the “Prior Waiver”); and
          WHEREAS, each of TD, the R Parties and the Company agree that TD shall
effect the reduction, if any, required by Section 2.1(c) of the Stockholders
Agreement to the extent (and only to the extent) such reduction is required as a
result of the Repurchase Plans in accordance with terms of this Agreement.
          NOW THEREFORE, in consideration of the foregoing and of the covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound thereby, the parties hereto agree as follows.

 



--------------------------------------------------------------------------------



 



ARTICLE I
AMENDMENT
          SECTION 1.1. The parties agree that any requirement that TD reduce,
pursuant to Section 2.1(c) of the Stockholders Agreement, as soon as reasonably
practicable the number of Voting Securities Beneficially Owned, to the extent
(and only to the extent) such reduction is necessary as a result of repurchases
of Common Stock by the Company pursuant to the Repurchase Plans, is hereby
amended and replaced as set forth in this Section 1.1. TD shall take all actions
reasonably necessary to cause any such reduction to be (a) completed by
January 24, 2014 and (b) commenced at any time that, and then continued for so
long as, such reduction can be accomplished by means of sales executed at a
price per share equal to or greater than TD’s then-applicable U.S.
dollar-denominated average carrying value per share of Voting Securities
Beneficially Owned. In no event shall TD, as a result of the Repurchase Plans,
Beneficially Own Voting Securities in excess of 48% of the Total Voting Power.
Notwithstanding anything in this Agreement to the contrary, it is agreed and
understood that (i) the implementation of a written plan complying with Rule
10b5-1(c) under the Exchange Act and Rule 144 under the Securities Act
(applicable to sales of securities by Affiliates of an issuer), with no other
limitations, except for the price limitation set forth in clause (b) above,
shall satisfy the requirements of clause (b) above for so long as such plan is
in place, which method of sales will in no event affect the obligation of TD to
complete its requirement in this Section 1.1 by January 24, 2014 and (ii) no
reduction required pursuant to this Section 1.1 shall require TD to (A) incur
liability under Section 16(b) of the Exchange Act or (B) Transfer Voting
Securities during a period in which (x) the Company has imposed trading
restrictions on Directors or other Affiliates of the Company or (y) the general
counsel of the Company has determined that the Company or TD is in possession of
material nonpublic information relating to the Company.
          Except as set forth in the prior paragraph, all provisions of
Section 2.1(c) of the Stockholders Agreement shall remain in full force and
effect, including, without limitation, the provision whereby TD shall not, and
shall not cause any of its Affiliates to, exercise any voting rights in respect
of any Voting Securities Beneficially Owned by such Person to the extent such
Voting Securities exceed the TD Ownership Limitation Percentage (including, for
the avoidance of doubt, any Voting Securities that are the subject of this
Agreement), or alternatively, upon the request of the Company, shall cause such
shares in excess of the TD Ownership Limitation Percentage to be voted, on any
matter submitted to the holders of the Common Stock for a vote, in the same
proportions as the votes cast by all holders of Common Stock other than TD, the
R Parties and their respective Affiliates, and nothing in this Agreement shall
in any way increase the TD Ownership Limitation Percentage. TD shall provide to
the Company and the R Parties, on an ongoing and confidential basis, information
in order to assess compliance with this Section 1.1 as may from time to time
reasonably be requested by such persons.
          SECTION 1.2. Termination of Amendment. The provisions of Section 1.1
of this Agreement shall terminate without any further action by any of the
parties hereto and shall have no further force and effect on the earlier of
January 24, 2014 or the termination of the Stockholders Agreement in accordance
with the terms thereof.

2



--------------------------------------------------------------------------------



 



          SECTION 1.3. Termination of Article II of Prior Waiver. Article II of
the Prior Waiver is hereby terminated and shall have no further force and
effect. Except as set forth in the prior sentence, all of the provisions of the
Prior Waiver shall remain in full force and effect.
ARTICLE II
MISCELLANEOUS
          SECTION 2.1. Continued Effect of Original Agreement. As modified
hereby, the Stockholders Agreement is hereby ratified and confirmed and agreed
to by all of the parties hereto and continues in full force and effect. All
references in the Stockholders Agreement to the “Agreement” shall be read as
references to the Stockholders Agreement as modified by this Agreement and as it
may be further amended, supplemented, restated or otherwise modified from time
to time.
          SECTION 2.2. Counterparts. This Agreement may be executed by facsimile
in separate counterparts each of which shall be an original and all of which
taken together shall constitute one and the same agreement.
          SECTION 2.3. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (except to the
extent that mandatory provisions of federal law are applicable), without giving
effect to the principles of conflicts of law, and shall be binding upon the
successors and assigns of the parties.
[signature page follows]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

                      COMPANY:       R PARTIES:          
 
                    TD AMERITRADE HOLDING CORPORATION   /s/ J. JOE RICKETTS    
                              J. Joe Ricketts    
 
                   
By:
  /s/ FREDERIC J. TOMCZYK                
 
                    Name: Fredric J. Tomczyk   /s/ MARLENE M. RICKETTS    
 
                Title: Chief Executive Officer   Marlene M. Ricketts    
 
                    TD:   MARLENE M. RICKETTS 1994 DYNASTY TRUST    
 
                    THE TORONTO-DOMINION BANK        
 
          By:  /s/ J. PETER RICKETTS    
 
                              Name: J. Peter Ricketts     By:   /s/ RIAZ AHMED  
    Title: Trustee    
 
                    Name: Riaz Ahmed            
Title: Group Head, Corporate Development,
Enterprise Strategy & Treasury
           
 
                    TD LUXEMBOURG INTERNATIONAL
HOLDINGS S.À R.L.   J. JOE RICKETTS 1996 DYNASTY TRUST    
 
                   
By:
  /s/ YVES SAWAYA       By:  /s/ J. PETER RICKETTS    
 
                  Name: Yves Sawaya   Name: J. Peter Ricketts     Title: Manager
  Title: Trustee    
 
                   
By:
  /s/ NICOLAS HORLAIT                
 
                    Name: Nicolas Horlait         Title: Manager        

 